IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 99-10191
                         Summary Calendar


UNITED STATES OF AMERICA,

                                           Plaintiff-Appellee,

versus

BOBBY LEE CARTER,

                                           Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
               for the Northern District of Texas
                   USDC No. 3:98-CR-294-ALL-T
                      --------------------

                         November 1, 1999

Before HIGGINBOTHAM, DeMOSS, and STEWART, Circuit Judges.

PER CURIAM:*

     Bobby Lee Carter (Carter) appeals his conditional guilty

plea conviction for possession of firearms by a convicted felon.

Carter challenges the district court’s denial of his motion to

suppress as well as the district court’s calculation of his base

offense level under U.S.S.G. § 2K2.1(a).

     Carter, in his pre-trial motion to suppress, argued that

Deputy United States Marshals and ATF agents gained consent to

search Carter’s house under the pretext that they were looking

for Carter’s fugitive stepson, when, in fact, they were looking

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 99-10191
                                -2-

for firearms that could be evidence of a crime.    This court

reviews a ruling on a motion to suppress based upon live

testimony under the clearly erroneous standard for findings of

fact and de novo for questions of law.    United States v. Muniz-

Melchor, 894 F.2d 1430, 1433-34 (5th Cir.), cert. denied, 495

U.S. 923 (1990).   We have reviewed the record and the briefs of

the parties and conclude that the district court did not clearly

err in finding that the officers’ primary purpose in searching

Carter’s house was to look for Carter’s stepson.    We further

conclude that the seizure of the firearms was lawful.    Even when

officers have no basis for suspecting a particular individual,

they may generally ask questions of that individual.    Florida v.

Bostick, 501 U.S. 429, 435 (1991).    Such encounters are

consensual as long as a reasonable person would feel free to

disregard the officers and go about his business.    Id. at 437.

Nothing in the record indicates that Carter felt compelled to

answer the ATF agent’s questions, or that he would have been

prevented from walking away and going about his business.

     Carter additionally argues, for the first time on appeal,

that the deputy marshals and ATF agents did not have authority to

execute the Dallas County arrest warrant for Carter’s stepson.

At the time of entry into Carter’s house, Texas state law gave

these federal officers the power to search, seize and arrest.

Tex. Code Crim. P. Ann. art. 2.122.    Carter’s argument cannot

therefore satisfy the plain error standard.    United States v.

Spires, 79 F.3d 464, 465 (5th Cir. 1996).
                            No. 99-10191
                                 -3-

     Finally, Carter argues that the district court incorrectly

used a base offense level of 20 on the erroneous assumption that

the Norinco SKS he possessed was a firearm described in 18 U.S.C.

§ 921(a)(30).    Because Carter raises this argument for the first

time on appeal, this court will review for plain error only.

Spires, 79 F.3d at 465.   A sentencing court is required only to

rule on any unresolved objections to the PSR, and “[f]acts

contained in a PSR are considered reliable and may be adopted

without further inquiry if the defendant fails to present

competent rebuttal evidence.”   Fed. R. of Crim. P. 32(c)(1);

United States v. Parker, 133 F.3d 322, 329 (5th Cir. 1998).

Moreover, when the nature of the claimed error is a question of

fact, the possibility that such a finding could rise to the level

of obvious error required to meet part of the standard for plain

error is remote.    Robertson v. Plano City of Texas, 70 F.3d 21,

23 (5th Cir. 1995).   There is no basis from which to conclude

that the court’s finding was erroneous and no plain error.

     AFFIRMED.